Kevin J. Duffy, Esq. Attorney for the Town of Riverhead
You request our opinion whether a particular newspaper was the only one qualified to be designated the official newspaper of your town on January 2, 1980. That newspaper is the only one both regularly published in the town and entered as second class mail matter in a post office in the town. This newspaper has been published for at least one year prior to January 2, 1980.
There are several publications circulated in your town only one of which has been "established at least one year and entered in the post office as second class matter" (Public Officers Law § 70-a) or "regularly published in the town if such has been entered as second class mail matter" (Town Law § 64 subd 11), which are the statutory qualifications for designation as an official newspaper of a town. Only one other newspaper has been entered in the post office as second class matter but it has not been published for at least one year.
Town Law § 64 subd 11 provides, in pertinent part:
  "11. Official newspaper. May designate as the official paper of the town any newspaper regularly published in the town if such newspaper has been entered as second class mail matter. * * *"
In our opinion, on January 2, 1980, if your town board wished to designate an official town newspaper, the only qualifying newspaper was the newspaper entered in a post office as second class mail matter and published in your town for at least one year prior to the date of the designation.